DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The independent claims recite the limitation “determining a calibration model using the obtained sensor data” but said limitation is a genus claim with the scope that goes beyond what is disclosed in the original disclosure (which primarily only discloses a calibration model comprising a calibration offset in Paragraph [0008]). Note that the original disclosure does not also further disclose any details about what a calibration offset is. Note also that the Paragraph [0040] discloses that higher order polynomial calibration model can be estimated, but the original disclosure lacks complete details as to how higher order polynomial model is estimated (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
          Furthermore, the claim recites the limitation “a calibration model using the obtained sensor data; generating, based on the obtained sensor data and the determined calibration model, one or more parameters of the calibration,” but the original disclosure lacks details as to how to generate the parameters, other than to state in general terms that said parameters can be obtained using method such as least square in Paragraph [0052]) (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”). Consequently, the original disclosure does not disclose how to perform “calibrating using the calibration model and the one or more parameters, gyroscope data obtained during a cleaning session”.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As had been discussed above, the original disclosure does not disclose how to generate one or more parameters and consequently perform the claimed calibrating. 
          With regards to the Wands factors, the original disclosure at the time the application was filed, would not have taught one skilled in the art how to make and use the claimed invention without undue experimentation 1) due to the lack of detail as to how one would determine a calibration model, how to generate one or more parameters of the calibration, based on the obtained sensor data and the determined calibration model, 2) the breadth of the claims as it broadly calls for determining the calibration model and generating one or more parameters, 3) state of prior art that do not rely on specific condition of using only the time points where the motion is not detected and subsequently the low level of predictability, 4) absence of any specific working examples, 5) other than generically stating using a known mathematical techniques like least squares, lack of sufficient guidance provided by the inventor (see Automotive Tech vs BMW, 84 USPQ2d 1108, 501 F3d 1274,” specification devotes only one short paragraph and one figure to electronic sensors, and information therein does little more that provide overview of electronic sensor without providing details of how it operates…specification must supply novel aspect of the invention”). 
          Furthermore, determining a calibration model and generating one or more parameters are not well-known and the original disclosure therefore must disclose how the calibration model and one or more parameters are derived as claimed in detail (see In re Buschner, 18 USPQ2d 1331, 929 F2d 660, Id., at 1332,” unless the information is well known in the art, the application itself must contain this information). Note: if the Applicant disagrees, then the Examiner requests the Applicant to provide evidence accordingly)
          Previous 112, 2nd paragraph rejection is withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “scheduling a data acquisition scheme comprising a plurality of time points, determining whether the oral care device was experiencing motion at any of the plurality of time points and, if so, discarding those time points relating to motion from further analysis, and only using time points where motion is not detected, determining a calibration model using the obtained sensor data, generating, based on the obtained sensor data and the determined calibration model, one or more parameters of the calibration model; and calibrating, using the calibration model and the one or more parameters, gyroscope data obtained during a cleaning session using the oral care device,” are abstract ideas as they involve a combination of mental process and usage of mathematical concept. Similar rejections are made tor other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “obtaining sensor data from the gyroscope by an acquisition module at each of the plurality of time points,” “oral care device” and “controller”, but said limitations are merely directed to insignificant data collection activity involving an oral care device, recited at high level of generality, and general-purpose computer for implementing the abstract idea. The claims do not improve the functioning of any device and does not improve any technology due to lack of sufficient details in how the oral care device is calibrated. More specifically, the claims recite calibrating the oral care device using the calibration model and parameters, but said limitations are genus claims lacking any detail in regard the calibration model and how parameters are obtained. In short, the claims do not provide sufficient detail that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “obtaining sensor data from the gyroscope by an acquisition module at each of the plurality of time points,” “oral care device” and “controller”, but said limitations are merely directed to data collection activity involving an oral care device, recited at high level of generality, and general-purpose computer for implementing the abstract idea that are well-understood, routine and conventional. As such, the claims do not recite additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. The claims are genus claims lacking sufficient detail as to how the oral care device is calibrated. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwahori et al., US-PGPUB 2011/0010875 (hereinafter Iwahori)

          Regarding Claims 1, 8 and 13: Iwahori discloses calibrating a gyroscope of an oral care device (Paragraph [0167]), comprising:
scheduling a data acquisition scheme comprising a plurality of time points (Paragraph [0073], prescribed time);
obtaining sensor data from the gyroscope by an acquisition module at each of the plurality of time points (Paragraphs [0016]-[0017]);
determining whether the oral care device was experiencing motion at any of the plurality of time points and, if so, discarding those time points relating to motion from further analysis (Paragraphs [0074]-[0077]; Fig. 6, S101[Wingdings font/0xE0]Yes, Error) (Note: the rest of the limitations “and only using time points where motion is not detected, determining a calibration model using the obtained sensor data, generating, based on the obtained sensor data and the determined calibration model, one or more parameters of the calibration model, and calibrating, using the calibration model and the one or more parameters, gyroscope data obtained during a cleaning session using the oral care device” are not considered further for the situation when the oral device was experiencing motion for the entire prescribed time points, and therefore all the time points are discarded from further analysis, including calibration)

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
With respect to 112, the Examiner respectfully disagrees. Foremost, the enablement rejection has been updated as shown above. For the written description rejection, to satisfy the written description requirement, a patent specification must describe the claimed invention in "sufficient detail" (including "how" in inventor's own particular way) that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Simply stating, as an example, that the Applicant will use known generic mathematical techniques will not satisfy the written description requirement (see, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” (see Lockwood vs American Airlines, 107 F.3d at 1572, 41 USPQ2d at 1966 (1997)). 
          Furthermore, for written description, the question is not about how one of ordinary skill in the art "could" carry out the invention or "predict" with a reasonable degree of confidence, but rather, the recognition of the "possession" by the inventor by one of ordinary skill in the art (see Martin vs Mayer, 823 F2d 500, 3 USPQ2d 1333 (CAFC 1987). Id., at 1337, Jepson vs Coleman 314 F2d 533 (CCPAA 1963), "It is not a question of whether one skilled in the art "might" be able to construct the patentee's device from the teachings of the disclosure. Rather, it is a question whether the application necessarily discloses that particular device.”)
          In the instant application, due to lack of detail, the original disclosure amounts to nothing more than a “wish” or “plan” for performing various claimed functions using generic mathematical techniques (see Ariad, Id., at 1179, “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself.” and Fiers vs Revel, 984 F2d 1164, 25 USPQ2d 1601, Id., at 1605 "As we stated in Amgen and reaffirmed above, such a disclosure just represents a wish or arguably a plan, for obtaining the DNA") and outlining of the goals. (see In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described.). As such, the 112 rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857